t c memo united_states tax_court james edward crawford petitioner v commissioner of internal revenue respondent docket no filed date james edward crawford pro_se stephen r takeuchi for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a in effect when this case commenced and rule sec_180 sec_181 and sec_183 unless otherwise indicated section references are to the internal_revenue_code as in effect for the tax_year for which petitioner seeks abatement of interest all - - rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge on date respondent issued a notice of final_determination denying petitioner’s claim to abate interest for tax_year petitioner challenged the determination by timely filing a petition under sec_6404 and rule the issue for decision is whether respondent abused his discretion in denying petitioner's request for abatement of interest assessed from date through the present date with respect to petitioner’s taxable_year findings_of_fact the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioner resided in brandon florida at the time his petition was filed with the court in petitioner invested in the first energy leasing tax_shelter first energy and claimed an investment_tax_credit of dollar_figure of which he applied dollar_figure to his tax_liability he carried back dollar_figure of the credit to his tax_year for which he filed a form_1045 application_for tentative refund received by the cincinnati service_center on date - - petitioner was issued a refund of dollar_figure plus interest of dollar_figure for a total of dollar_figure in a letter dated date the internal_revenue_service irs notified petitioner that for tax_year first energy was an abusive_tax_shelter the deductions from or credits for which are not allowable on date the irs sent petitioner's attorney a settlement offer regarding first energy after no response was received the irs issued a notice_of_deficiency dated date determining deficiencies in petitioners’ federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively and additions to tax for in the amounts of dollar_figure and dollar_figure under sec_6653 and sec_6659 respectively the underpayment_of_tax for was determined to be a substantial_underpayment attributable toa tax_motivated_transaction under sec_6621 c petitioner filed a petition with the court on date for a redetermination of the deficiencies after a timely answer was filed respondent on date sent petitioner's case to the appeals_office to give petitioner another opportunity to accept the national settlement offer on date respondent's counsel wrote to petitioner's counsel inguiring whether you intend to litigate all issues or only the penalty issues and whether you will agree to a test case approach in a letter dated date petitioner q4e- indicated that he wanted to litigate all the issues related to first energy and that he was willing to be bound by a test case the following year ina letter dated date petitioner's counsel wrote to respondent's counsel expressing a desire to proceed with the government's settlement offer and requesting a computation showing the settlement deficiencies in a letter dated date respondent sent to petitioner's counsel copies of a proposed decision stipulation and closing_agreement together with a computation of tax in this proposed settlement petitioner would agree to a deficiency in tax for of dollar_figure he would also agree to a deficiency in tax for of dollar_figure net tax_payments of dollar_figure and an overpayment of dollar_figure the parties would also make certain concessions as to additions to tax and additional_amounts to be paid under sec_6621 c respondent's counsel wrote to petitioner's counsel ina letter dated date to inform him that petitioner had contacted respondent's counsel and alleged that he had not received the dollar_figure refund for that he had applied for on form_1045 in the letter respondent's counsel also informed petitioner's counsel that a pretrial conference in unsettled first energy cases was being scheduled requiring the receipt of any agreed decision before date there was no acceptance of the offer - - on date respondent filed motions to calendar to change place of trial and for pretrial conference the court subsegquently granted respondent's motion for pretrial conference and denied the other two motions in response to petitioner's request respondent's counsel enclosed ina letter sent to him on or about date a form_3911 taxpayer statement regarding refund the form used in tracing refund checks requires the taxpayer to supply certain information certified to be correct to the best of his knowledge under penalties of perjury the form states that the information requested may be provided ina letter on date petitioner sent to the cincinnati service_center a letter requesting a photocopy of a refund check i allegedly received in july of in the amount of dollar_figure petitioner states in the letter that he never received the refund check in the amount of dollar_figure the letter does not contain a statement that it is certified to be correct to the best of his knowledge under penalties of perjury petitioner's counsel filed a motion to withdraw from his representation of petitioner on date which motion was subsequently granted petitioner was notified of a change in respondent's settlement position in the first energy cases ina letter dated -- - date and the new settlement was offered to petitioner for acceptance within a period of weeks the court issued an order on date scheduling petitioner's trial on date in chicago illinois on date respondent wrote to petitioner now residing in florida requesting informal_discovery of documents related to his investment in first energy as well as answers to a number of questions related to the investment the following month petitioner signed a form_906 closing_agreement on final_determination covering specific matters that effectively settled the issues in his case on date the court struck petitioner's case from the date trial session due to the stipulation of settled issues resolving the first energy matter on or about date respondent's counsel inguired as to the status of petitioner's request for a trace of his refund check petitioner replied ina letter dated date that my last written request was submitted in date asking for a photocopy of the check they allegedly sent me on date for dollar_figure as of this date i still have not received it on date petitioner's case was forwarded to the appeals_office for a settlement computation petitioner further replied to respondent's counsel ina letter dated date that he was notified that his - first energy deductions were abusive before they allegedly sent me the check in question he acknowledged receiving a document indicating that the check was mailed to me on date but he questioned why did the irs send me a refund check on date after telling me on date that i was not entitled to that refund petitioner also took the position that just because the check was sent to him and cashed did not mean that he was the one who cashed it respondent's counsel advised petitioner ina follow-up letter that the issue of his receipt of the refund check was not an issue triable in his tax_court case on date the court granted a motion by respondent's counsel to change place of trial to tampa florida in a letter dated date respondent's counsel located in jacksonville florida requested petitioner's consideration of a proposed stipulation of facts and a request for documents including petitioner's bank statements for the period july through date respondent's counsel sent petitioner a followup request for bank statements on date respondent on date sent to the court a trial memorandum for petitioner's case set on the date trial calendar in tampa florida the memorandum frames the issue for trial as whether petitioner received the refund of dollar_figure he claimed on form_1045 recognizing 85_tc_527 as authority for the court’s having --- - jurisdiction to decide the issue petitioner agreed to settle his case on date he signed a decision document agreeing to deficiencies of dollar_figure for and dollar_figure for and to certain concessions as to additions to tax and an additional_amount under sec_6621 the decision document also states consistent with the settlement computation of date that petitioner has net tax_payments of dollar_figure for on date petitioner sent a check for dollar_figure to the irs for his tax_liability in response to a letter from petitioner dated date the court wrote to him explaining that jurisdiction did not currently exist to recompute the statutory interest to be assessed on his tax_deficiency petitioner alleged in his letter to the court that the amount he was now disputing was the re-payment of money the irs sent me in error plus nine years of compounded interest in response to petitioner's correspondence to commissioner michael p dolan dated date the acting district taxpayer_advocate sent petitioner a letter dated date attempting to explain petitioner's transcripts of account for and on date respondent received a form_843 claim_for_refund and request for abatement filed by petitioner in an attachment to the form petitioner states that the two sources - - of the problem are a refund check sent to me in error and a tax_credit i received in the amount of dollar_figure later in the attachment he alleges that irs representatives assured him that if he did not prevail in tax_court he would get a dollar_figure credit deducted from the dollar_figure check he had received t would then owe the difference between the two amounts plus interest i would have returned the dollar_figure check had i not been given this assurance emphasis in original the mistake he further isolates in the attachment is that the irs sent him the refund check after first energy was determined to be abusive and then provided him with incorrect information this improper information is the source of these interest payments he requests further that he receive a refund of all interest payments made since the irs district_director in jacksonville florida denied petitioner's request for abatement in a letter dated date opinion pursuant to sec_6404 the tax_court has the authority to review the commissioner’s denial of a taxpayer’s request for abatement of interest the court may order an sec_6404 was formerly designated sec_6404 but was redesignated sec_6404 by the internal_revenue_service restructuring reform act of publaw_105_206 sec_3309 112_stat_743 -- - abatement where the commissioner’s failure to abate interest was an abuse_of_discretion sec_6404 the taxpayer must demonstrate that the commissioner in failing to abate interest exercised his discretion arbitrarily capriciously or without sound basis in law or fact woodral v commissioner t1t c petitioner requests abatement of interest pursuant to sec_6404 sec_6404 as applicable to petitioner’s and tax years reads as follows sec_6404 assessments of interest attributable to errors and delays by internal_revenue_service -- in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be congress amended sec_6404 in to permit abatement of interest for unreasonable error or delay in performing a ministerial or managerial act taxpayer bill of right sec_2 tbor publaw_104_168 and 110_stat_1457 that standard however applies to tax years beginning after date tbor sec_301 110_stat_1457 taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment the deficiency or payment therefore must be attributable to an error or delay by an officer_or_employee of the irs in the performance of a ministerial_act id temporary regulations interpreting sec_6404 define the term ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301 2t b temporary proced admin regs fed reg date a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act id congress intended for the commissioner to abate interest where failure to abate interest would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 yet congress intended that abatement would final regulations under sec_6404 issued in and generally applicable to interest accruing on deficiencies or payments of tax for taxable years beginning after date provide the same definition of ministerial_act sec_301 b proced admin regs be used sparingly and it did not intend that abatement be used routinely to avoid payment of interest id petitioner currently argues that his interest should be abated because he counted on receiving a tax_credit of dollar_figure from toward the payment of his tax_deficiency in accordance with written and oral advice he received from several irs employees prior to filing a petition in the tax_court he states now that he would have returned the dollar_figure check which he at one time claimed he did not receive but for the erroneous advice given to him petitioner's statement of the facts in his case has evolved to its present form from date until april of petitioner represented to respondent that he had not received the dollar_figure refund he had requested on form_1045 after signing a decision document agreeing that there were deficiencies in his federal income taxes for and he formulated a new position his new position is that it was the fault of the irs that he received the dollar_figure refund in error furthermore he now states that he sought a redetermination of his deficiencies only because several persons at irs told him that he had a tax_credit of dollar_figure that would be deducted from the dollar_figure refund if he lost his case in court petitioner has presented no evidence of the advice he claims he received from irs employees other than his own testimony he has not even identified the employees who allegedly gave him the advice but any advice given to him by irs employees whether accurate or inaccurate would be a product of the legal or administrative judgment of the person giving the advice therefore the oral advice petitioner testified he received and relied upon does not constitute a ministerial_act moreover petitioner should have known the advice to be erroneous in date that was when he signed the decision document agreeing that he had net tax_payments for of dollar_figure on a tax_deficiency to be assessed in the amount of dollar_figure and a deficiency in income_tax due for of dollar_figure petitioner's present request for a refund of interest from forward conflicts with the evidence of his actual knowledge or reason to know that he was entitled to neither a dollar_figure refund for nor a dollar_figure tax_credit from to in sum respondent’s refusal to abate interest was not an abuse_of_discretion we have considered all other arguments advanced by petitioner and to the extent not discussed above have found those arguments to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
